Citation Nr: 1427617	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-38 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for diabetes mellitus.  The record includes a letter from Yong C. Yoon, M.D. to John H. Vincent, Jr., M.D. that states that the Veteran has non-insulin dependent diabetes.  From this short letter it is unclear what the basis is for this assertion and it is in the interest of the Veteran that an attempt be made to obtain additional treatment records from both physicians.  

Additionally, the Board observes a January 2011 remand instructed the AOJ to request that the Veteran submit additional private treatment records or submit information sufficient that the VA may obtain these private treatment records.  The records pertain to treatment by Dr. Kriangsak Thepveera regarding diagnosis or treatment of diabetes.  Furthermore, the same remand instructed the AOJ to request clarification by Dr. Thepveera of doctor's notes and lab results or ask the Verteran to obtain clarification form Dr. Tepveera.  There is no indication in the claims file that the AOJ has contacted the Veteran in regard to either the records or clarification or requested the clarification themselves.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, following a January 2011 examination of the Veteran a VA examiner declined to diagnose diabetes mellitus.  Subsequently new evidence was associated with the claims file, most importantly the treatment note from Yong C. Yoon, M.D. discussed previously.  In light of the new evidence, the same VA examiner was requested to review the new evidence and provide an addendum opinion.  In July 2011, the VA examiner again declined to diagnose diabetes mellitus.  Both the January 2011 opinion and the July 2011 addendum note the Veteran either stopped taking or his physician stopped prescribing diabetes medication approximately four years prior.  However, a July 2009 note from K. Thepveera, M.D. states the Veteran "... is now on Actos Plus MET ..." which is approximately two years prior to the addendum. 

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, an addendum opinion must be provided to address the discrepancy between the VA examiner's opinion and the record.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs as to any records of treatment with Yong C. Yoon, M.D., John H. Vincent, Jr., M.D., and Kriangsak Thepveera, M.D.  Associate with the claims file any records identified by the Veteran in a 21-4142.  

2. Request clarification by Dr. Kriangsak Thepveera of whether the doctor's notes and lab results dated November 2005, February 2006, March 2006, January 2009, and July 2009 support a diagnosis of diabetes mellitus.  

Attempts to complete items (1) and (2) should be documented for the record.

3. After allowing appropriate time for response to the above, return the claims file to the provider of the opinion contained in the January 2011 VA examination report and July 2011 addendum, for another addendum opinion.   If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner is requested to address the following: 

	Does the Veteran currently meet the criteria for a diagnosis of diabetes mellitus?

When answering the question please specifically address Kriangsak Thepveera, M.D.'s July 2009 note indicating the Veteran was prescribed medication including "Actos Plus MET."

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



